Case 3:18-cv-00393-DCG Document 4 Filed 01/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

YEIMI DAMARI GALINDO MADRID,

Petl'tioner,
v.
, MATTHEW G. WHITAKER, in his EP-lS-CV-00393-DCG
ojj‘icial capacity as Acting Attorney General
of the United States,' KIRSTJEN
NIELSEN, in her official capacity as
Secretary of U.S. Departmem ofHomeland
Security; MARC J. MOORE, in his official
capacity as Acting El Paso Field Ojice
Directorfar US. Immigration and Customs
Enforcement; and U.S. DEPARTMENT
OF HOMELAND SECURITY,

W-’¢@W¢@QUJW>WJWJW>W>@W>W§CM@W>W@

Respondents.

ORDER REQUIRING RESPONDENTS TO FILE A RESPONSE

On this day, the Court considered Petitioner Yeimi Damari Galindo Madrid’s “Petition
for Writ of Habeas Corpus” (ECF No. l) filed on December 28, 2018, in the above-captioned
matter. Therein, Petitioner seeks immediate release from custody, alleging that she is being
unlawfully detained at the El Paso Processing Center in El Paso, Texas.

Accordingly, IT IS HEREB¥ ORDERED that Respondents SHALL FILE a response
to the Petition by no later than February 1, 2019.

IT IS FURTHER ORDERED that Petitioner MAY FILE a reply to Respondents’
response, provided that the reply is filed no later than fourteen (14) days after the date of service

of the response.

Case 3:18-cv-00393-DCG Document 4 Filed 01/03/19 Page 2 of 2

IT IS MOREOVER ORDERED that Respondents, their agents, or anyone else acting
on their behalf SHALL NOTIFY the Court before taking any action to transfer Petitioner
outside of the Western District of Texas.

IT IS FINALLY ORDERED that the District Clerk SHALL FURNISH the Office of
the United States Attorney in El Paso, Texas, with copies of the Petition (ECF No. l) and the
instant Order, and such delivery shall constitute sufficient service of process.

So ORDERED and SIGNED this §W£day of January 2019.

MM/L/

A C. GIlADERRAMA
UNITED sTATEs DISTRICT JUDGE

